Citation Nr: 1635427	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  06-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active duty from February 6, 1974 to August 30, 1974, of which 114 days were lost.  He was convicted by a special court-martial in May 1974, and his sentence included confinement for 60 days.  

This matter comes before the Board of Veterans' Appeal (hereinafter Board) on appeal from a September 2005 rating decision, by the Waco, Texas, Regional Office (RO), which denied the Veteran's attempt to reopen his claims of entitlement to service connection for a mental condition (also claimed as PTSD); the rating action also denied the service connection for residuals of head trauma.  In October 2007, the Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In June 2009, the Board determined that new and material evidence had been received to reopen a claim for service connection for a psychiatric disorder and remanded that issue to the RO for evidentiary development.  The other issues were also remanded.  Following the requested development, a supplemental statement of the case (SSOC) was issued in April 2011.  

In July 2011, the Board again remanded the case to the RO for further evidentiary development.  Following the requested development, an SSOC was issued in August 2015.  A review of the record reflects substantial compliance with the Board's remand directives; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

FINDINGS OF FACT

1.  The Veteran did not suffer an in-service assault, to include head trauma.  

2.  The Veteran does not have current seizures and headaches.  

3.  The Veteran does not have a diagnosis of PTSD that is based on verifiable stressors.  

4.  An acquired psychiatric disorder, to include major depressive disorder, was not manifested during service, and is not attributable to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of head trauma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2015).  

3.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).   In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2005, prior to the initial adjudication of the claims on appeal.  Additional letters were issued in June 2007, June 2009, August 2011, and September 2011.  It is recognized that no specific letter tied to 38 C.F.R. § 3.304(f)(5) for personal assault stressors was sent.  However, while the Veteran alleges a physical assault in this case, the notice specified at this section is inapplicable to this case.  This is because information from rape crisis centers and pregnancy tests or sexually transmitted diseases tests are not relevant to the alleged physical assault and given that the Veteran claims the alleged assault occurred in the custody of and by law enforcement officials, the reference in the regulatory section is not applicable.  Adequate notice was provided in the letters sent to the Veteran referenced above.  

It also appears that all obtainable relevant evidence identified by the Veteran has been obtained and associated with the claims file, and that neither he nor his representative has identified any other relevant evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  The Veteran has been afforded adequate VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  


II.  Factual background.

Service treatment records (STRs) show that in July 1974 the Veteran was seen by medical personnel for complaints of being hit on the side of the head and kicked in the groin.  The diagnoses were headache, etiology to be determined, and trauma to the groin by history.  Five days later he continued to complain of severe headache and claimed "that while in close confinement was kicked in groin by guards" which caused severe pain in his testicles.  Clinical examination revealed some tenderness, but no swelling or hematuria. 

STRs show that in July 1974 the Veteran was seen in the Mental Health Clinic for complaints of experiencing auditory hallucinations.  On the occasion of his separation examination in July 1974, psychiatric functioning was found to be abnormal and his IQ was noted to probably be two standard deviations below the mean IQ.  The Veteran again reported having hallucinations.  The separation examiner noted that he had been worked up by the Mental Health Clinic and no organic basis for his symptoms had been revealed.  No other significant medical or psychiatric problems were found based on the Veteran's history or examination.  

Submitted in support of the Veteran's claims claim were VA progress notes dated from January 2005 to June 2005.  These records reflect that the Veteran was seen in June 2005 with a history of depression for years; it was noted that he was referred for evaluation and treatment of depression.  The Veteran reported feeling "sad," saying that he does not like to be around people.  He reported that he heard voices, which he described as humming sounds; however, he stated that those voices previously told him to harm others.  The Veteran denied any obsessional thoughts or compulsive behaviors; he also denied having any recurring nightmares or intrusive recollections.  The pertinent diagnosis was major depressive disorder not otherwise specified (NOS), recurrent moderate, and psychosis NOS.  

Received in August 2005 were treatment reports from University of Wisconsin Hospitals and Clinics, dated from April 1997 to June 1997.  The Veteran was seen in the Neurology clinic in April 1997 at the University of Wisconsin to establish care for his headaches and continuing care for a possible seizure disorder.  It was noted that the Veteran had a significant past neurological and perhaps most importantly psychiatric medical history.  The examiner noted that the Veteran's other complaint that is clearly of a neurological nature is his frequent recurrent left-sided headaches.  It was also noted that there was a longstanding issue which was exacerbated by his head trauma and may have been exacerbated by his seizure as well.  Regarding his headaches, the examiner stated that he was more comfortable in making a diagnosis of severe migraine headache this being either idiopathic or possibly post-traumatic in its etiology.  A trigeminal neuralgia syndrome may well be superimposed.  His migraines likely derive a substantial contribution from his ongoing psychiatric illness and therefore may also fall under the rubric of a chronic daily headache syndrome.  His normal neurological examination outside of his mental status did not find evidence for a focal lesion or other catastrophic illness.  

In May 1997, the Veteran was seen in the neurology clinic for a follow up of his headaches, possible trigeminal neuralgia and a single seizure.  Following a neurological examination, a physician reported that the Veteran had prominent psychiatric problems which were now coming under much better control.  The physician stated that the Veteran's neurological issues revolved around pain on the left side of his face and neck; and, he believed that the Veteran had a combination of a left hemicranial headache with left-sided atypical facial pain possibly trigeminal neuralgia.  It was noted that the Veteran's neurological examination was normal.  

Received in September 2005 was a statement from the Veteran, wherein he reported that on July 1, 1974, he was incarcerated at Fort Riley in Kansas when an MP working as a guard at the stockade removed him from his cell, handcuffed him, and proceeded to assault him.  The MP kneed him in the groin and kicked him about the head and body.  The Veteran related that the MP then dragged him back to his cell and removed the handcuffs.  The Veteran indicated that he suffered from pain through the night; he stated that he was subsequently taken to the hospital and has been seeing a doctor for his condition since service.  The Veteran reported that he continues to suffer from severe headaches, memory loss, nightmares, night sweats, auditory hallucinations, dizziness and ringing in his ears.  He attributed these symptoms to the stockade experience.  

Of record is a statement in support of the claim for PTSD, dated February 1, 2006, wherein the Veteran again reported being in the stockade at Fort Riley, and being physically abused by an MP.  The Veteran indicated that he was taken from his cell and being kicked in the head several times.  

VA progress notes document that the Veteran was seen at a mental health clinic on January 23, 2006, at which time he reported being very depressed.  The Veteran reported that during military service, he was involved in a fight; he reported being handcuffed by MP and then was brutally beat up by a large white MP; he stated that, while handcuffed, he was hit in the groin and in the head.  The Veteran related that the head injury started onset of seizures; he also noted that, since then, he started having psychiatric problems.  Following a mental status examination, the examiner noted that the Veteran met the criteria for PTSD from noncombat military trauma, with panic attacks; he also reported a diagnosis of major depressive disorder with psychotic features, recurrent.  

In response to a request for documents, dated in April 2007, the National Personnel Records Center (NPRC) indicated that a line of duty (LOD) determination was not found in the service record.  

At his DRO hearing in October 2007, the Veteran maintained that he received a diagnosis of PTSD which is related to the stressful events which are in fact, maltreatment at the hands of military police.  Specifically, he asserts that in June or July 1974, while he was handcuffed and in confinement at Fort Riley, Kansas, he was attacked by a military policeman who repeatedly kicked him in the head and kneed him in the groin.  The Veteran related that he was stomped on and kicked in the head by an MP at Fort Riley.  He reported that he began receiving treatment shortly after being discharged from military service.  The Veteran indicated that, while he was involved in a pre-service injury, he was examined and found fit for duty.  After service, an air condition pan fell from the ceiling onto his head; however, even before that incident, he was having problems with ringing in his ears, dizziness, and other symptoms related to a closed head injury.  The Veteran stated that he felt as though those symptoms started when he was beaten by the MP while he was handcuffed in the stockade.  The Veteran related that the doctors at the VA Medical Center in Dallas described his condition as PTSD and bipolar disorder.   The Veteran indicated that he was involved in an automobile accident before service in November 1973; suffered a head injury in the stockade during service, and suffered a third head injury in November 1995 when an air-conditioner pan fell on his head.  The Veteran indicated that he suffered no residuals from the injury he sustained in November 1973; rather, he stated that the seizures started after the beating at Fort Riley. 

During a VA clinical visit in March 2007, it was noted that the Veteran recently had a seizure, fell and bumped his head (doctor noted a bruise) and he now had headaches.  The impression was PTSD from noncombat military trauma with panic attacks; bipolar disorder, improved with psychotic features; and hyperlipidemia; reported seizure disorder; and status post closed head injury, with migraine headaches.  He was seen in a neurology clinic in August 2007 for evaluation of chronic headaches.  The assessment was chronic frontal headaches without associated symptoms.  The Veteran was seen in mental health clinic in September 2007, at which time the attending physician indicated that he was asked to write a note regarding the Veteran's PTSD; he noted that the symptoms seemed to have had their onset in service after the incident of being beaten while incarcerated.  The physician also noted that the Veteran reported that he was in military jail due to fights in basic training camp.  The Veteran also reported a history of antisocial behavior after the service but none prior to the service.  Following a mental status examination, the assessment was PTSD from noncombat military trauma with panic attacks, and bipolar.  

Received in July 2009 was a copy of a special Court-Martial Order, dated June 20, 1974, which tried the Veteran for violation of the Uniform code of Military Justice, Article 128.  Specifically, the Veteran was charged and found guilty of unlawfully striking three privates on the face and body with his fist on or about March 21, 1974.  On May 28, 1974, he was sentenced to confinement for 60 days and to forfeit $200 per month for three months.  

In response to a request for information, in August 2009, the NPRC 3101 Print, indicated that a LOD for the period from June 1974 to August 1974 was not a matter of record.  

The Veteran was afforded a VA examination in March 2011.  At that time, it was noted that there was record of a motor vehicle accident in November of 1973 prior to entering the military service, following which the Veteran complained of headache and dizziness.  The examiner noted that the STRs reflect that the Veteran was seen on several occasions for complaints of headaches, including on March 22, 1974, when he reported that he was assaulted 2 days prior; there was no recorded loss of consciousness.  The examiner noted that the Veteran was subsequently seen for headaches, dizziness and tinnitus in April 1974, in May 1974, in July 1974, and in August 1974.  The separation examination in August of 1974 mentioned headaches, dizziness, and tinnitus.  A Workup in the service included a negative EEG and a negative skull series.  The examiner observed that a treatment note, dated July 10, 1974, stated that this is a possible case of malingering.  It was noted that the Veteran currently complained of global headaches which occurred 4 to 5 times per week and lasted up to 2 days; there were no known alleviating factors other than medications.  The Veteran also reported a history of a seizure in 1995.  The examiner further noted that the claims file mentioned three separate head injuries, which included a motor vehicle accident prior to entering the military service, the assault while in the military service, and being hit in the head by an air conditioner in 1995.  

The examiner reported diagnoses of chronic headaches and possible seizure disorder.  The examiner noted that there was evidence in the claims file of a head injury prior to entering the military service with headaches similar to the Veteran's complaint while in the military service; however, the symptoms seem to have improved by the time of the Veteran's entrance examination into the military service.  The examiner also noted that multiple visits for headaches are documented in 1974 in the STRs, and various diagnoses were entertained, including status post-concussion tension headaches, functional problem and malingering.  The examiner concluded that the preponderance of evidence suggests that there was no organic basis for the Veteran's complaints of headaches.  The examiner indicated that no definitive diagnosis of seizure disorder had been established.  He stated that, apparently, there was a onetime event in 1995 that was undocumented.  However, he noted that the Veteran's current complaints of shakes in his sleep were unlikely to be seizure disorder.  Overall, it is considered unlikely that the Veteran has any residuals from the alleged head injury while in the military service.  This is based on a review of the claims file and the history and physical examination as well as records from the Dallas VA Medical Center.  

The Veteran was also afforded a VA examination in March 2011 for evaluation of his psychiatric disorder.  The Veteran reported being involved in a fight during a race riot in the barracks during basic training at Fort Ord.  The Veteran indicated that he was court-martialed, found guilty, and sent to a re-training brigade in Fort Riley, Kansas.  The Veteran reported that he was in a cell in the stockade when a large white MP came to his cell and instructed him to come out of his cell; he was then handcuffed behind his back, and the MP proceeded to knee him violently in the groin causing him to fall to his knees.  The Veteran indicated that he was also kicked in the head a number of times.  The Veteran reported that he spent another couple of weeks or so in the cell and was discharged from the Army with a General Under Honorable conditions.  

The examiner noted that the Veteran appeared to have first presented for mental health treatment in June 2005 after having been referred by his primary care provider following positive screens for depression and PTSD; he also reported an unspecified seizure disorder to the provider which had reportedly been effectively treated with Dilantin, with no seizures since 1995.  The examiner noted that the consult indicated a provisional diagnosis of depression and noted that the Veteran had been seen over the year in the private sector for depression and had previously had suicidal thoughts.  It was noted that the Veteran had a history of depression for years and was referred for evaluation and treatment of depression.  The Veteran reported that he had had a hard life since his discharge from service as a result of what happened to him while he was in the stockade; he reported that he's fearful of people and that he doesn't feel safe around them.  

The examiner reported that a 60-item test of malingering of PTSD symptoms was administered to the Veteran to assess the credibility of his self-report of both the existence of symptoms and the severity of the symptoms reported.  The examiner explained that individuals who score 9 and above are considered to be highly likely to be malingering (either by falsely reporting symptoms or by greatly exaggerating those that they do have).  It was noted that the Veteran's score on this test was 42 indicating an exceptionally high probability that his self-report is prone to excessive exaggeration at best and fabrication at worst.  After noting all of the symptoms the Veteran could spontaneously report (without cueing) during the interview, the Veteran was administered the PTSD Symptom Checklist (PCL), a 17-item test of PTSD symptom severity which was highly face valid and therefore subject to exaggeration in this context.  The examiner noted that the average score on this measure for individuals who are suffering from PTSD is 57 with a standard deviation of 16; however, he noted that the Veteran's score on this test was 81 out of 85.  The examiner explained that this performance, when referenced against the Veteran's score on the measure of malingering, suggests that the Veteran is very likely to be exaggerating or fabricating his symptoms.  

Following the VA examination in March 2011 and a review of the claims file, the examiner reported diagnoses of major depressive disorder, without psychosis, probable malingering.   The examiner reported that the Veteran is diagnosed with major depressive disorder w/o psychosis as well as probable malingering.  The examiner noted that, in addition to a letter from the Veteran's mother received in 2009 attesting to the changes she reportedly observed in her son after he returned from the military, there are letters from Congressmen which verify that the Veteran was in correspondence with these individuals while he was in the military, and subsequent to his discharge.  While these letters verify that the correspondence occurred they do nothing to speak to the circumstances under discussion - namely the alleged assault of the Veteran and the subsequent actions leading to his general discharge from the Army.  The examiner stated that there was no clear evidence of a thought disorder and the content of the Veteran's reports of hallucinations suggests a combination of tinnitus and malingering as the most probable explanations given the available information.  The examiner stated that, while the Veteran has consistently reported symptoms of PTSD, it was his opinion that the best explanation for these reports is that the Veteran was exaggerating or fabricating his symptoms in effort to secure secondary gain.  

In August 2011, the NPRC was instructed to complete line of duty determinations for three incidents: 1: the March 21, 1974 fight in which the Veteran was involved, which appears to have resulted in his subsequent confinement; it was after this incident that he sought treatment on several occasions for headaches, back pain, dizziness, dim vision and tinnitus; 2) the July 9, 1974 incident in which the Veteran allegedly lost consciousness and fell down a flight of stairs; this incident appears to have occurred while he was in confinement, and he informed medical personnel that he hit his head and back on the steps; and 3) the alleged incident in June or July 1974, during the Veteran's confinement at Fort Riley, Kansas in which he contends that he was handcuffed and attacked by an MP who repeatedly kicked him in the head and kneed him in the groin.  

In a response from NPRC, 3101 Print, dated September 27, 2011, it was noted that a thorough search was made and there are no line of duty documents at Code 13 for the Veteran.  

Of record is an administrative decision, dated in August 2015, The decision regarding the claimant s claim that he sustained injuries from March 1974 through August 1974 for headaches back pain, dizziness dim vision and tinnitus while incurred, and confined in the hands of military authority is not substantiated by medical evidence and not in the line of duty.  It was noted that the Veteran's medical records show that he was seen on sick call on numerous occasions for vague complaints of headaches, tinnitus, scrotum and back pains, and auditory problems.  It was also reported that the Veteran was extensively evaluated medically and psychiatrically; an electroencephalogram (EEG) audiogram and other examinations and tests disclosed no objective basis for his complaints.  A separation physical examination shows that the claimant was medically fit for retention and required on profile limitations.  The RO concluded that, after a thorough review of the Veteran's VA file and medical treatment records, it was found that an official line of duty report was not completed by the service department.  It was also determined that there was no substantial medical evidence to corroborate the Veteran's alleged injuries; and there was no substantial medical evidence to corroborate the allegation of abuse.  The RO determined that, by reviewing all available evidence, it can therefore be concluded the Veteran's claim of abuse was unsubstantiated, and his alleged injuries were not in the line of duty.  


III.  Legal Analysis.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a psychosis or organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304 (f).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).  According to the criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  


A.  S/C-PTSD.

After a review of the evidence of record, the Board finds that service connection for PTSD is not warranted.  The Board acknowledges that the record contains diagnoses of PTSD.  However, the question in this case is whether the Veteran has a verified stressor that could have resulted in the development of this disorder.  Here, the Board finds that there is no independent evidence to corroborate the Veteran's reported noncombat stressor.  

Moreover, while the Veteran reported being violently beaten, including being kicked in the head and in the groin, by an MP during service, JSRRC was not able to verify the stressor.  In fact, in an Administrative decision in August 2015, the RO determined that there was no substantial medical evidence to corroborate the Veteran's alleged injuries; and there was no substantial medical evidence to corroborate the allegation of abuse.  Moreover, following an examination in March 2011, a VA examiner stated that, while the Veteran has consistently reported symptoms of PTSD, it was his opinion that the best explanation for these reports is that the Veteran was exaggerating or fabricating his symptoms in effort to secure secondary gain.  The Veteran was diagnosed with malingering.  Therefore, the diagnoses of service-related PTSD are unsupported by the record, based as they were on unreliable and unverified information provided by the Veteran.  

As such, without a confirmed in-service stressor, such diagnoses are not valid for compensation purposes.  Since there is no competent evidence of a verifiable stressor that would serve as a basis for a diagnosis of PTSD that is related to military service, the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  


B.  S.C-Acquired psychiatric disorder, other than PTSD.

The Veteran has been diagnosed with a psychotic disorder, and he has been found to have major depressive disorder.  As such, the first requirement for establishing a claim of service connection is met.  Concerning the second requirement of an in-service incurrence of a disease, the Veteran's STRs indicate that the Veteran was seen and evaluated for complaints of auditory hallucinations.  The STRs show that in July 1974 the Veteran was seen in the Mental Health Clinic for complaints of experiencing auditory hallucinations.  However, on the occasion of his separation examination, it was noted that he had been worked up by the Mental Health Clinic and no organic basis for his symptoms had been revealed.  No other significant medical or psychiatric problems were found based on the Veteran's history or examination.  The determination that there was no organic basis for his symptoms, coupled with other evidence of record documenting that the Veteran was malingering during service, leads the Board to the conclusion that his reports of audio hallucinations during service were not credible.  The Board therefore concludes that the in-service element is not met in this case.  

Significantly, following the March 2011 VA examination, the examiner opined that the Veteran was exaggerating or fabricating symptoms in order to secure secondary gain, based on clear results from the two separate and different tests and the implausibility of the seventy of the Veteran's reported psychological response to the assault he alleged to have sustained.  The examiner further opined that the Veteran's major depressive disorder is due to his own pre occupation with the injustices that he felt were done to him while in service.  Moreover, the examiner reported that there is no apparent nexus for service connection between the Veteran's probable major depressive disorder and service in the military; rather, he stated that the apparent cause of the Veteran's disability is his discharge from the military and his subsequent inability to draw benefits to which he rightly or wrongly appear to feel entitled.  This evidence tends to show that the Veteran does not have a psychiatric disorder that had onset during or was caused by his active service.  

While the Veteran himself might believe these disorders are the result of active service and is competent to report observable symptoms, he is not competent to opine as to the specific etiology of a condition as complex as a mental disorder.  Moreover, the significant evidence of malingering, both in-service and presently, tends to show that the Veteran's reports are not credible, including his reports of psychiatric symptoms.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against granting service connection for a psychiatric disorder of any kind.  The appeal must therefore be denied as to this issue.  There is no reasonable doubt to be resolved.


C.  S/C-Residuals of head trauma.

The Veteran claims entitlement to service connection for residuals of head trauma which he contends developed following incidents in service in July 1974.  The Veteran reported being kicked in the head by an MP while incarcerated at Fort Riley in July 1974.  At his personal hearing in October 1997, the Veteran reported that he sustained an inservice injury to the head when he was kneed in the head by an MP during his confinement in the stockade; as a result, he subsequently developed headaches and a seizure disorder.  

After review of the evidence of record, the Board finds that service connection for residuals of head trauma, to include headaches and a seizure disorder is not warranted.  While the STRs show that the Veteran received treatment on several occasions for headaches, no etiology was noted.  In fact, during his separation examination in August 1974, no significant medical or problems were found based on the Veteran's history or examination.  The separation examination in August of 1974 mentioned headaches, dizziness, and tinnitus; however, a workup in the service included a negative EEG and a negative skull series.  As such, the Board finds that the STRs do not show that the Veteran had residuals of any inservice head trauma; instead, the records show that he had isolated complaints of headaches.  

In addition, the Veteran's post-service medical records do not reflect any documentation of headaches and complaints of seizure until April 1997, some 23 years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record does not include any evidence of a relationship between any current headache or seizure disorder and the Veteran's active service other than his own reports.  

As part of the current VA disability compensation claim, the Veteran has asserted that his symptoms of headaches and dizziness have been continuous since service.  He asserts that he continued to experience symptoms relating to the claimed inservice head trauma after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the Veteran did not suffer a head trauma during service and hence did not ever have headaches due to head trauma or any other incident in service.  In short, the Board finds that the Veteran's reports of headaches during service and since are not credible.  

Significantly, following a VA examination in March 2011, the VA examiner stated that there was no organic basis for the headache complaints.  The examiner indicated that no definitive diagnosis of seizure disorder had been established.  The examiner reported that, apparently, there was a onetime event in 1995 that was undocumented; however, he noted that the Veteran's current complaints of shakes in his sleep were unlikely to be seizure disorder.  The examiner stated that it is considered unlikely that the Veteran has any residuals from the alleged head injury while in the military service.  The Board finds that, given this recent medical opinion of no organic basis, and the numerous possible diagnoses, it is clear that the medical professionals were acting in response to the Veteran's reports of headaches or fabrication of actual symptoms.  From these facts, the Board finds that malingering is more likely than not the basis for the inservice reports of headaches.  The headaches in service are, therefore, no indicative of actual inservice headaches.  Moreover, no seizure disorder was manifested in service or until many years after service, and is not shown to be related to service.  

The Board concludes that no element of service connection is met as to headaches or seizures.  The Veteran's reports of in-service headaches are not credible and are outweighed by the more probative evidence to include the findings in service and the VA examination opinion.  His seizure was a onetime event which occurred many years after service and years prior to when he filed his current claim.  For these reasons, the appeal must be denied as to the headaches and seizure issue.  There is no reasonable doubt to be resolved.  


ORDER

Service connection for residuals of head trauma is denied.  

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


